internal_revenue_service department of the treasury index no number info release date washington dc person to contact sara p shepherd id no telephone number refer reply to cc ita - cor-125738-01 date dear ms this responds to your date letter regarding whether gain from the sale of a portion of your residential property without the sale of the house may be excluded from your gross_income under sec_121 of the internal_revenue_code the code we are happy to provide the following information as provided in section dollar_figure of revproc_2001_1 2001_1_irb_1 information letters are advisory only and have no binding effect on the internal_revenue_service according to your inquiry you purchased property consisting of eleven acres and a house and have used this property as your principal_residence since you now intend to sell the property in two separate sales first you wish to sell six vacant acres of the original eleven acres then you hope to sell the house and the five remaining acres once you have completed constructing a new residence sec_312 of the taxpayer_relief_act_of_1997 vol c b tra amended sec_121 and repealed sec_1034 of the code before its repeal sec_1034 provided that if a taxpayer sold a principal_residence and purchased a replacement residence within a period beginning two years before the date of sale and ending two years after the date of sale the replacement_period the taxpayer recognized gain on the sale_or_exchange only to the extent that the adjusted_sales_price of the old residence exceeded the cost of purchasing the new residence sec_1034 only applies to sales occurring on or before date for sales after date under the general rules of sec_121 of the code a taxpayer may exclude up to dollar_figure dollar_figure for certain joint returns of gain on the sale of property if that property was owned and used as the taxpayer's principal_residence for an aggregate period of two years or more during the five-year period ending on the date of the sale generally the sale of a portion of a taxpayer’s residential property without the sale of the house will not qualify as a sale of the taxpayer’s residence this issue is well- settled under case law and revenue rulings applying sec_1034 of the code see revrul_56_420 1956_2_cb_519 revrul_83_50 1983_1_cb_41 disallowed sec_1034 nonrecognition where taxpayer sold land on which the principal_residence was located but not the residence itself o’barr v commissi44_tc_501 holding w hile a residence can consist of a dwelling house and adjacent land the adjacent land alone cannot be considered a residence roy v commissioner t c memo hale v commissioner t c memo cases interpreting sec_1034 have created an exception to this rule the sale of vacant land may constitute the taxpayer’s residence for sec_1034 purposes if the sale of the vacant land is one of a series of transactions that includes the sale of the house and the series of transactions all occur during the two-year replacement_period see 263_f2d_746 the internal_revenue_service adopted this rationale in revrul_76_541 1976_2_cb_246 the taxpayer in revrul_76_541 owned property which consisted of a house situated on ten acres in the taxpayer sold the house and the three vacant acres immediately surrounding the house and later sold another two vacant acres to a different purchaser in the taxpayer constructed and inhabited a new house on the remaining five acres the taxpayer treated the gain from both sales as gain from the sale of the old residence and sought to rollover this gain under sec_1034 into the newly constructed house the revenue_ruling treats the sale of the vacant land as a sale of the taxpayer’s residence for purposes of sec_1034 because the sale of the vacant land and the sale of the house both occurred during the two-year replacement_period the revenue_ruling concludes that the nonrecognition_provision of sec_1034 applies to the gain realized from both sales it is unclear whether a similar exception exists for purposes of sec_121 because sec_121 does not have the same statutory framework providing a two-year replacement_period as sec_1034 perhaps the above case law and revrul_76_541 would not apply on the other hand because sec_1_121-1 of the proposed income_tax regulations published in the federal_register on date fed reg proposed to provide in final regulations that occupancy of the residence is required to satisfy the use requirement under sec_121 perhaps the exclusion would be available as long as the two-year use of the adjacent vacant land occurred during the two-year occupancy of the residence since when sec_121 was amended and sec_1034 was repealed no final regulations litigation or published guidance has considered whether sec_121 applies to a series of transactions involving the separate sales of the taxpayer’s principal_residence and adjacent vacant land because there exists no reliable precedent addressing this issue you may wish to seek a private_letter_ruling from the internal_revenue_service a private_letter_ruling is a written_statement issued to a taxpayer that interprets and applies the tax laws to the taxpayer’s specific set of facts once a private_letter_ruling is issued a taxpayer ordinarily may rely on its conclusions regarding the tax consequences of the taxpayer’s transactions you may obtain a private_letter_ruling by submitting a request accompanied by a user_fee in accordance with the procedures in revproc_2001_1 2001_1_irb_1 we hope this information has been helpful if you have additional questions please contact sara shepherd at sincerely s george baker assistant to the chief branch income_tax and accounting enclosure revproc_2001_1
